      Case 3:17-cv-00601-MHL Document 78-3 Filed 03/08/19 Page 1 of 3 PageID# 945



                                                   EXHIBIT C

 2                                 THREATENING VOICEMAIL FROM TYROAN SIMPSON

 3    1

 4    00:00:00,060 -> 00:00:04,080

 5    hey Jason this is Frank bacon just want

 6    to let you know that I think you're an

 7    2


 8    00:00:04,080->00:00:08,610

 9    absolute idiot and I've tried many times
10   to get back in touch with you and George
11   3

12   00:00:08,610->00:00:13,500

13   and now that I'm watching what you and
14   Queen Tut are doing just want to let you
15   4

16   00:00:13,500->00:00:17,940

17   know that you and all of you little

18   cunty friends and cocksucking idiots
19   5

20   00:00:17,940->00:00:22,250

21   that are watching you are going to get a
22   whole bunch more information about you
23   6

24   00:00:22,250->00:00:28,170

25   you're an idiot you're doing a terrible
26   terrible service and you're really
27   7

28   00:00:28,170->00:00:32,279

     messing up a lot ofthings a lot of
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT C- 1
          Case 3:17-cv-00601-MHL Document 78-3 Filed 03/08/19 Page 2 of 3 PageID# 946



     1    people that I know have worked very hard
 2        8


 3        00:00:32,279->00:00:38,610

 4 I and risked their lives for so let's talk
 5        if you'd like without you being a cunt
 6       9


 7       00:00:38,610 -> 00:00:41,940

 8       about it and I can give you some real

 9       information and put you straight

10        10

11       00:00:41,940->00:00:48,210

12       or you could sit back and keep

13       making fticking memes and calling names
14       11

15       00:00:48,210-> 00:00:52,710

16       of people and making up things about

17       people in which case you know guys like
18       12

19       00:00:52,710->00:00:56,460

20       Defango and myself and about 50 other

21       people that really know how to do this

22       13

23       00:00:56,460->00:01:00,539

24       shit are gonna make it a lot more

25       difficult for you to do really about
26       14

27       00:01:00,539->00:01:04,890

28       anything just because we're gonna make

         you famous for the stupid cocksucking
         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT C- 2
      Case 3:17-cv-00601-MHL Document 78-3 Filed 03/08/19 Page 3 of 3 PageID# 947



      15


 2    00:01:04,890 --> 00:01:09,840

 3    idiot that you are so I hope that you
 4    play this for your friends and we can

 5    16

 6   00:01:09,840 -> 00:01:14,040

 7   either talk or you can just go ahead and
 8   see what we're gonna do so good

 9    17


10   00:01:14,040 -> 00:01:16,310

11   luck to ya butthead

12

13

14


15


16


17

18

19


20


21


22


23


24


25


26

27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT C- 3
